DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is February 13, 2018 since applicants filed a certified English translation of their foreign priority document JP 2018/022901 on March 4, 2021.  It is the examiner’s position that the claims of the instant application have adequate basis in the foreign priority document JP 2018/022901 and therefore can receive the benefit of the earlier filing date.  

Response to Amendment
None of the claims have been amended, none of the claims have been deleted and no new claims have been added.  Hence, claims 1-20 are pending in the application.
The objection to the specification as set forth in the previous Office Action dated December 8, 2020 has been overcome by applicant’s amendment and is now withdrawn.
The 102(a)(1) rejection over Miyajima et al. (US 2018/0179406) as set forth in the previous Office Action dated December 8, 2020 has been overcome by the filing of 
The 103 rejection over Miyajima et al. (US 2018/0179406) in view of Miyajima et al. (US 2018/0179407), with respect to the availability of the Miyajima et al. (US 2018/0179406) reference as a 102(a)(1) reference, as set forth in the previous Office Action dated December 8, 2020 has been overcome by the filing of the certified English translation of applicants foreign priority document and is now withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyajima et al. (US 2018/0179406) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 
Miyajima et al. (‘406) teach an ink jet ink composition for textile printing comprising: 2 to 30% by mass of a dye; and 5 to 30% by mass of a cyclic amide that is liquid at normal temperature and has a normal boiling point in the range of 190°C to 260°C such as 2-pyrrolidone, wherein a hue angle ∠h° defined by a CIELAB color space on the textile is within a range of 15° to 80°.  See para. 0011, para. 0019, para. 0033, para. 0051, para. 0064 and para. 0068.  The dyes have a maximum absorption wavelength within a range of 350 to 450 nm and are preferably Reactive Orange 35 with a maximum absorption wavelength of 414 nm, Reactive Orange 12 with a maximum absorption wavelength of 420 nm, Reactive Orange 99 with a maximum absorption wavelength of 420 nm, Acid Brown 298 with a maximum absorption wavelength of 362 nm, or Acid Orange 56 with a maximum absorption wavelength of 414 nm.  The Reactive Orange dyes have a naphthalene skeleton and the Acid Brown dye is a Cr- metal complex dye.  See para. 0015, para. 0017, para. 0035, Formulas 1-5, para. 0055 ∠h° defined by a CIELAB color space on the textile after printing within a range of 15° to 80° includes 7.5% by mass dye, 7% by mass 2-pyrrolidone, 7% by weight propylene glycol, 3% by mass 1,2-hexanediol, 8% by mass diethylene glycol, 0.5% by mass triethanolamine, 0.1% by mass of a surfactant, 5% by mass urea, 0.1% by mass of a preservative and the balance water.  The dye for each example includes Reactive Orange 35, Reactive Orange 12 or Reactive Orange 99, respectively, a total alkyl polyol of 18% by mass and a total glycol ether of 15% by mass.  See Table 1; Examples 1-3.  Another specific example of the ink jet ink composition for textile printing having a hue angle ∠h° defined by a CIELAB color space ∠h° as defined by a CIELAB color space on a textile after printing within a range of 260° to 310°.  See paras. 0040-0041, Formula 2 and para. 0072 of US 2018/0179407.  Another specific example of an ink set includes: (1) the above ink jet ink composition for textile printing containing Acid Brown 298; and (2) an ink jet ink composition for textile printing containing 5% by mass of Acid Blue 112 with a maximum absorption wavelength of 633 nm.  See para. 0144, Table 2; Example 24 and para. 0148.  It is the examiner position that the Acid Blue 112 dye is a non-metal dye having a hue angle ∠h° as defined by a CIELAB color space on a textile after printing within a range of 220° to 310°.  See para. 0047 and Formula 7 of US 2018/0179407.  Furthermore, the ink jet ink composition for textile printing does not contain any benzotriazole.  A specific example of the pretreatment liquid includes urea or an acid.  See paras. 0151-0152.  A textile substrate is padded with the pretreatment liquor, inkjet printed with the above ink set for textile printing and then heated to form a printed 
With respect to the language “a chroma C* of 45 or less” and “a chroma C* of 65 or less” in claim 1, the Examiner notes that the Miyajima et al. (‘406) reference discloses the same dyes with the hue angle ∠h° and maximum absorption wavelength as claimed by applicants in each ink jet ink composition for textile printing as well as the same method or a substantially similar method to that of the instant invention.  See para. 00100 and para. 00120 of the specification.  Therefore, this property would be expected.  See MPEP 2112.02.
It is the examiner’s position that the effectively filed date of the above Miyajima et al. (‘406) reference is November 30, 2017 therefore, this reference qualifies as prior art under 35 USC 102(a)(2) based on the filing date.
Furthermore, it is the examiner’s position that the effectively filed date of the above Miyajima et al. (‘406) reference is December 28, 2016 therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the foreign priority date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Miyajima et al. (US 2018/0179406) in view of Miyajima et al. (US 2018/0179407).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
∠h° within a range of 260° or more and 310° or less and a chroma C* of 45 or less contains: (1) a dye having a maximum absorption wavelength within a range of 550 nm or more and 600 nm or less; (2) one or more dyes selected from Reactive Blue 13 and Acid Blue 193; and (3) a chromium-containing dye as claimed by applicants.
Miyajima et al. (‘407) teach ink jet ink composition for textile printing comprising: 2 to 30% by mass of a dye containing copper or chromium; and 5 to 30% by mass of a cyclic amide that is liquid at normal temperature and has a normal boiling point in the range of 190°C to 260°C, wherein a hue angle ∠h° defined by a CIELAB color space on the textile after printing is within a range of 260° to 310°.  See paras. 0011-0012, para. 0018, paras. 0036-0037 and paras. 0061-0062.  Specific examples of dyes having a hue angle ∠h° defined by a CIELAB color space on the textile after printing within a range of 220° to 310°are preferably Reactive Blue 13 (Cu-metal complex) with a maximum absorption wavelength of 567 nm, Reactive Blue 15 (Cu-metal complex) with a maximum absorption wavelength of 672 nm, Acid Blue 193 (Cr-metal complex) with a maximum absorption wavelength of 577 nm and Acid Blue 112 (no metal complex) with a maximum absorption wavelength within of 633 nm.  Furthermore, it is preferable to use dyes having a maximum absorption wavelength within a range of 550 to 600 nm.  See paras. 0014-0015, paras. 0040-0041, Formulas 1-2, para. 0043, Formula 5, para. 0047, Formula 7, para. 0063, paras. 0066-0069, paras. 0071-0072, para. 0074 and para. 0159.  The ink jet ink composition for textile printing may further contain 5 to 30% 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the Reactive Blue 15 Cu-metal complex dye of Miyajima et al. (‘406) with the Reactive Blue 13 Cu-metal complex dye or Acid Blue 193 Cr-metal complex dye of Miyajima et al. (‘407) because the substitution of art recognized equivalents as shown by Miyajima et al. (‘407) would have been within the level of ordinary skill in the art.
Applicants should note that this is a 103 rejection based on the availability of the Miyajima et al. (‘406) reference as a 102(a)(2) reference.
It is the examiner’s position that the effectively filed date of the above Miyajima et al. (‘406) reference is November 30, 2017 therefore, this reference qualifies as prior art under 35 USC 102(a)(2) based on the filing date.


Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive. 
With respect to the 102(a)(2) and 103 rejections over the Miyajima et al. (US 2018/0179406) reference, it appears that applicants are trying to overcome the rejections by submitting a 102(b)(2)(C) statement since it is the examiner’s position that the effectively filed date of the above Miyajima et al. reference is November 30, 2017 (base on the filing date) and December 28, 2016 (based on the foreign priority) which qualifies this reference as prior art under 35 USC 102(a)(2).  However, the 102(a)(2) rejection over the Miyajima et al. (US 2018/0179406) reference as set forth in the previous Office Action dated December 8, 2020 has not been overcome by applicant’s statement pursuant to 35 USC 102(b)(2)(C) since applicants have failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person not later than the effective filing date of the claimed invention (emphasis added).  See MPEP 717.02(a) I.  The examiner will consider a new statement of common ownership with the correct language as long as it is filed in response to this Office Action.  Accordingly, the 102(a)(2) and 103 rejections over the Miyajima et al. (US 2018/0179406) reference are maintained and this action is final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734